Citation Nr: 1242944	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-43 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a dental disability for compensation purposes.


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the St. Petersburg, Florida, Regional Office (RO).

In the interest of clarity, the Board deems it necessary to address the characterization and procedural posture of the matters on appeal.  The RO denied service connection for the respective claims in an August 2008 determination and the Veteran submitted a September 2008 notice of disagreement (NOD) as to these determinations.  However, the NOD also asserted clear and unmistakable error (CUE) as to the same aspects of the August 2008 rating action and the RO, while addressing the merits of the claim, recharacterized the matters in the context of claims for CUE in the July 2009 Statement of the Case (SOC).  These matters are not ripe for collateral attack on the basis of CUE because the August 2008 determination is not final and will be subsumed by the Board's determination.  See Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  Accordingly, as a matter of law, the Veteran cannot assert a claim of CUE on this basis at this time; moreover, as the RO initially announced its determination on the purported CUE claims in a Statement of the Case the Board lacks jurisdiction over any such matters because there has in fact been no initial RO adjudication of the matter.  See Hamilton v. Brown 39 F.3d 1574, 1584-85 (Fed. Cir. 1994) (noting, an SOC and Supplemental Statement of the Case "is simply and updated statement of [VA's] position in relation to a claim.  It is thus not the initial determination in connection with the claim").  

Based on the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the psychiatric disorder claim, as reflected on the title page.  

The Board has characterized the dental disability claim on appeal, as reflected on the title page because an August 2009 rating action granted service connection for treatment purposes but did not resolve the aspect of the claim pertaining to compensation.  See Mays v. Brown, 5 Vet. App. 302 (1993).  

On his September 2009 VA Form 9, the Veteran requested a Board hearing at his local RO and such a hearing was scheduled; however, he failed to report for this hearing and no request for postponement has been received.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board finds that the March 2008 notice letter provided to the Veteran is inadequate.  Given the Veteran's acquired psychiatric disorder claim is based, at least in part, on personal assault/harassment (i.e., hazing) VA has a heightened notification obligation and to (I) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (II) suggest other potential sources of evidence and (III) assist the Veteran to submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See 38 C.F.R. § 3.304(f)(5) (2012); see also Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); Gallegos v. Peake, 22 Vet. App. 329 (2008).  Additionally, the March 2008 notice letter does not inform the Veteran of the information and evidence necessary to substantiate a service connection claim for a dental disability for compensation purposes.  See 38 C.F.R. § 3.159(b)(1) (2012).  Accordingly, the Board finds that the appeal must also be remanded to provide the Veteran adequate notice. 

Additionally, the July 2009 Statement of the Case (SOC) is inadequate to the extent it pertains to the claim for a dental disability for compensation purposes.  Notably, the SOC does not provide the Veteran with the laws and regulations governing the dental conditions for which VA compensation benefits are available, as set forth in 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011).  See 38 C.F.R. § 19.29(b) (2011).  Further, a review of the analysis of the claim does not adequately discuss how the applicable laws and regulations affect the determination.  Id.  Thus, the Board is without discretion and must remand the appeal to provide the Veteran with an adequate SOC.  

The Veteran provides a competent account of in-service psychiatric symptomatology and a May 1989 service treatment record suggests he may have been referred for psychiatric consultation, based on an assessment that he presented a substantial suicide or stress management risk.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A May 2007 VA treatment record also documents the Veteran's currently diagnosed psychiatric conditions.  In light of the foregoing, the Board finds that a remand for appropriate to provide the Veteran a VA examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the record suggests there may be additional outstanding records that VA should attempt to obtain.  The record suggest that the Veteran likely receives regular VA psychiatric treatment, but no treatment records dated since November 2007 have been associated with the claims folder or are available via the Virtual VA system.  Further, a November 2007 Vet Center statement and examination report suggests the Veteran may receive psychiatric care at this facility; however, the record does not reflect sufficient attempts to obtain these records.  See Dunn v. West, 11 Vet. App. 462, 466 (1998).  While not definitive, during the pendency of the appeal, service connection for a dental disability for treatment purposes was granted, suggesting there may be outstanding VA dental treatment records.  

Moreover, a May 1989 service treatment record suggests the Veteran was assessed as presenting a substantial suicide or stress management risk and referred for psychiatric consultation and, while his service treatment record have been associated with the claims folder, the National Personnel Records Center (NPRC)  sometimes maintains psychiatric treatment records apart from general service treatment records.  Under law VA must attempt to obtain these records and the Board is required to remand the claim to allow such attempts.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Finally, in light of the likely outstanding records, the August 2008 VA dental examination, while presently adequate, must be supplemented on remand, as to allow a fully informed evaluation of the dental claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide the Veteran with a notification letter informing him of the evidence and information required to substantiate a service connection claim for (I) a dental disability for compensation purposes; and (II) an acquired psychiatric disorder, based on in-service personal assault or harassment, to include advising him that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Then allow the Veteran the opportunity to furnish this type of evidence and to advise VA of potential sources of such evidence.  All development letters should be associated with the claims folder. 

2.  The AMC/RO must contact the National Personnel Record Center (NPRC) or other appropriate repository and request that it conduct a search for any in- and out-patient mental health treatment records related the Veteran's treatment for any psychiatric condition at Fort Benning, Georgia, in or after May 1989, including separately filed hospital and mental health treatment records.  All development efforts and any negative response(s) should in writing and associated with the claims file. 

3.  The AMC/RO should undertake appropriate efforts to obtain all outstanding psychiatric treatment record generated at the Vet Center, in Doral, Florida.  All efforts to obtain records should be fully documented, and a negative response requested if no records are available.  

4.  The AMC/RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's (I) dental condition and (II) psychiatric condition, since May 2007.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system. 

5.  After associating all outstanding records and lay statements with the claims file, the AMC/RO must schedule the Veteran for a VA examination to determine the nature, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be reviewed by the examiner.  The examiner should record the full history of the psychiatric disorder, including the Veteran's account of symptomatology and onset.

The VA examiner should specifically address the following:

(A)  Diagnose all current acquired psychiatric disorders, if any are present.  Diagnoses of posttraumatic stress disorder (PTSD), social anxiety disorder, general anxiety disorder and dysthymia must be ruled in or excluded; and

(B)  As to PTSD, the examiner must state whether it is related, at least in part, to service, to include personal assault/harassment and combat experiences in Panama; and

(C) With respect to any acquired psychiatric disorder, other than PTSD, opine whether it is at least as likely as not that the condition (i) had its onset in-service and/or (ii) is related to the Veteran's period of military service.

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of in- and post-service symptomatology; (ii) the May 1989 service treatment record; (iii) the November 2007 Vet Center statement and intake report; and any other evidence deemed pertinent.

All provided opinions should be supported by a clearly stated rationale.  All findings and conclusions should be set forth in a legible report.

6.  If any outstanding dental treatment records are added to the record, the AMC/RO should return the claims folder to the examiner who performed the Veteran's August 2008 dental examination.  The claims file must be available to and reviewed by the examiner, with such review noted in the examination report.  The examiner must record the Veteran's account of symptomatology and the relevant medical evidence of record.  

Then, the examiner should state whether the Veteran has any dental condition that is manifested by loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region.  If such pathology is present, then opine whether it is at least as likely as not that the condition (i) had its onset in-service and/or (ii) is related to the Veteran's period of military service, including trauma to tooth number 8.  

All provided opinions should be supported by a clearly stated rationale.  If it is necessary to re-examine the Veteran to provide the requested opinions then that should be arranged.

If the person who examined the Veteran in August 2008 is not available, another appropriate VA examiner should provide the requested opinions and/or examination. 

7.  Then, readjudicate the Veteran's respective service connection claims.  If the benefits sought on appeal remain denied, the Veteran must be provided with a Supplemental Statement of the Case (SSOC), which contains all pertinent laws and regulations, including 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2011).  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


